Citation Nr: 1504419	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO.  13-00 139A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus. 


WITNESSES AT HEARING ON APPEAL

The Veteran; the Veteran's spouse


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel





INTRODUCTION

The Veteran served on active duty from July 1974 to August 1976. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri (RO).

The Veteran testified at May 2014 travel board hearing before the undersigned Veterans Law Judge. A transcript of the hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

Accordingly, the case is REMANDED for the following action:

1. Provide access to the Veteran's electronic claims file to the VA examiner who wrote the December 2010 VA medical opinion regarding the etiology of the Veteran's bilateral hearing loss and tinnitus disorders. If that audiologist is not available, a qualified VA examiner should be provided with access to the claims file. An additional VA medical examination should be provided if deemed necessary by the VA examiner.

In reviewing the claims file, the VA examiner should note that the Veteran is presumed to have experienced loud noise exposure during service in Vietnam.

The audiologist is requested to note a service treatment record, dated August 7, 1975, indicating the findings of an audiology examination, indicating a degree of right ear hearing loss. The examiner is asked specifically to comment whether these findings, when weighed with the other evidence, were indicative of either chronic or temporary hearing loss.

Having reviewed all evidence, to specifically include the lay evidence submitted by the Veteran and his spouse, the examiner is asked to provide the following opinions:

a. Was the Veteran's bilateral hearing loss caused by service or any incident of service, to include the conceded in-service noise exposure?

b. Was the Veteran's tinnitus caused by service or any incident of service, to include the conceded in-service noise exposure?

An explanation MUST be provided for any opinion or conclusion expressed. The U.S. Court of Appeals for Veterans Claims has held that the lack of hearing loss symptomatology during service is not a bar to a granting of service connection for hearing loss. Therefore, any opinion based on the lack of any notation in the service treatment records indicating hearing loss or tinnitus disorder symptomatology without further clinical explanation or reasoning would be inadequate for VA purposes. 

If the VA examiner is unable to provide the requested opinion with what is considered to be a generally accepted degree of medical certainty, i.e., without resorting to speculation, the reasons should be so stated. The VA examiner should in such case explain why it would be speculative to respond.

2. After completing the above, and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence. If the claims remain denied, the Veteran should be issued a Supplemental Statement of the Case. An appropriate period of time should be allowed for response

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).




